Citation Nr: 0433191	
Decision Date: 12/15/04    Archive Date: 12/21/04

DOCKET NO.  03-00 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased initial rating for osteoarthritis 
of the lumbar spine with degenerative disc disease (DDD) and 
spondylosis of the lower thoracic spine, currently evaluated 
as 20 percent disabling.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from July 1980 to July 
1983.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an October 2001 rating 
decision of the Detroit, Michigan, Department of Veterans 
Affairs (VA) Regional Office (RO), which granted service 
connection for osteoarthritis of the lumbar spine with DDD 
and spondylosis of the lower thoracic spine.  A 20 percent 
evaluation was awarded, effective February 2001.  

In August 2004, the veteran testified at a Travel Board 
hearing before the undersigned.  A copy of the transcript is 
of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran and his representative contend, in essence, that 
the veteran's low back disability is more severe than the 
current evaluation reflects.  The veteran maintains that he 
has constant pain, limited twisting, and numbness to his 
toes.  He indicates that he has significant loss of work time 
due to his back disability.  

A review of the record reveals that the veteran testified at 
a Travel Board hearing in August 2004.  He indicated that his 
condition had increased in severity and was worse over the 
past two years.  In an August 2004 private neurosurgeon 
report, he indicated that in addition to a significant 
worsening of his symptoms, he had a new set of lower 
extremity radicular pain, numbness, and tingling as well.  

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002).  Requests for 
increased disability ratings require consideration of the 
medical evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R., Part 4 (2003).  
If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2003); 
Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  In 
evaluating the severity of a particular disability, it is 
essential to consider its history. 38 C.F.R. § 4.1 (2003); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  A claim placed 
in appellate status by disagreement with the initial rating 
award and not yet ultimately resolved is an original claim as 
opposed to a new claim for increase.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  In such cases, separate ratings 
may be assigned for separate periods based on the facts 
found, a practice known as "staged" ratings.  Since this is 
the veteran's initial claim and award for his service-
connected lumbar spine, and he has expressed disagreement 
with the evaluation assigned, the RO should evaluate the 
claim with consideration of staged ratings consistent with 
Fenderson.  

During the pendency of this appeal, VA amended its Schedule 
for Rating Disabilities, 38 C.F.R. Part 4, applicable to the 
spine.  The intended effect of this action was to ensure the 
criteria used current medical terminology and unambiguous 
criteria, and reflected recent medical advances.  The amended 
criterion is effective September 26, 2003.  See 68 Fed. Reg. 
51,454-58 (Aug. 27, 2003) (to be codified at 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235 to 5243, and Plate V).  The RO 
has not adjudicated the claims based on this new criteria 
effective September 26, 2003.  

VA's duty to assist, includes obtaining a thorough and 
contemporaneous examination in order to determine the nature 
and extent of the veteran's low back disability.  Therefore, 
since the veteran and his representative claim that the 
disability has increased in severity, prior to final 
adjudication of the claim, the veteran should undergo a VA 
examination to ensure that evaluation of the disability is a 
fully informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  After obtaining an appropriate 
release of information from the veteran, 
the RO should attempt to obtain copies of 
all treatment records relating to the 
veteran's lumbar spine disability from 
Harold Wakefield, DO; 406 E. Elm Street; 
PO Box 730; Carson City, Michigan 48811; 
Daniel Cunningham, DO; 570 E Division; 
Rockford Michigan 49341; and Jurgen 
Luders, MD; 260 Jefferson Street; Suite 
203; Grand Rapids Michigan 49503, for the 
period from January 2000 to the present, 
excluding records already in the claims 
folder.   

2.  Schedule the veteran for appropriate 
VA orthopedic and neurological 
examinations to assess the severity of 
his service-connected lumbar spine 
disability.  The claims folder and a copy 
of this remand are to be made available 
to the examiner, and the examiner is 
asked to indicate that he or she has 
reviewed the claims folder.  All 
necessary testing should be done, to 
include x-ray examination and range of 
motion studies (in degrees), and the 
examiner should review the results of any 
testing prior to completion of the 
examination report.  

The examiner should determine whether 
there is weakened movement, excess 
fatigability, or incoordination and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss due to 
such factors.  The examiner should 
express an opinion as to whether pain 
significantly limits functional ability 
during flare-ups or when the low back is 
used repeatedly over a period of time.  
This determination also should be 
portrayed, if feasible, in terms of the 
degree of additional range of motion loss 
due to pain on use during flare-ups.  
The examiner should also address whether 
the veteran has severe intervertebral 
disc syndrome with recurring attacks and 
intermittent relief, or persistent 
symptoms compatible with sciatic 
neuropathy with pain and demonstrable 
muscle spasm, absent ankle jerk, other 
neurological findings appropriate to the 
site of the diseased disc, with little 
intermittent relief, or severe attacks 
with intermittent relief.  The examiner 
should likewise indicate whether the 
veteran had incapacitating episodes 
during the past 12 months, and their 
duration, if any, and whether or not he 
has unfavorable ankylosis of the 
thoracolumbar spine .  Any neurological 
findings should be noted.  

3.  Readjudicate the veteran's claims on 
appeal under all applicable criteria as 
became effective throughout the appeal 
period, consistent with VAOPGCPREC 7-2003 
and consistent with Fenderson.    

5.  If a benefit sought on appeal remains 
denied, prepare a supplemental statement 
of the case (SSOC) containing notice of 
all relevant actions taken on the claim, 
a summary of the evidence, and a 
discussion of all pertinent regulations, 
including all of the revised criteria 
governing the evaluation of the veteran's 
lumbar spine.  The SSOC should be sent to 
the veteran and his representative.  
Provide an appropriate period of time to 
respond.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).





	                  
_________________________________________________
	CHRISTOPHER GEARIN
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




